Title: From James Madison to Benjamin Henry Latrobe, 24 July 1818
From: Madison, James
To: Latrobe, Benjamin Henry


Dr. Sir
Montpellier July 24. 1818
I have recd. your favour of the 8th. inst: and am much less surprised at your finding occasion for friendly criticism on one passage in the paper to which you refer, than that you did not perceive the occasions for others there in.
In bringing into view Robertson’s explanation of the Origin of the Greenlanders, the object which ought to have been more clearly conveyed was rather to lessen the we[i]ght of his opinion, by pointing out the inconsistency between his reasoning & his facts, than to decide on the accuracy of the latter, as to which there was not in truth time nor perhaps means sufficient for a full investigation.
Robertson evidently regards the descent of the Greenlanders from a Norwegian Colony of the 9th. Centy as possible, and either that Colony or a prior one as the most probable origin first of them & then of the Esquemaux. Krantz whom he quotes, & who merits the praises you give him states I observe the fact of a Norwegian Colony in the 9th. Century, and in another place observes that there was no evidence that Greenland had Inhabitants of any sort, when first visited by the Norwegians. But he considers it most probable that the present Greenlanders are derived from the Esquemaux, & that the latter came from Nortn. Tartary; entering the Amn. Continent on the N. West Coast, and spreading eastwards over the Northn. region in which they are now found. This opinion is at least more rational than that of Robertson, as is shewn by your striking Contrast of the Greenlanders with the Norwegians. Is it not possible that the Greenlanders & Esquemaux may like many other people have a compound origin, made up of Samoyedes the nearest of the Northern Tartars, of Laplanders who were driven according to some accts. from the Coast of Norway, by their Gothic Successors; and of Colonies from these last, facilitated by the interjacent Island of Iceland. From these different sources they may have obtained, their Tartar features—their Lapland Stature, and their approach towards Gothic or Teutonic Complexions. Krants intimates that their children are born quite white, and that when grown, the red skins in many faces appear thro’ their brown skins. He says also that their noses are not flat tho’ projecting but little, & that their mouths are commonly small & round, peculiarities more naturally traced to a Norwegian parentage than any other. The subject is an obscure one & in itself not an important one; but is connected with some interesting questions; which give it a Claim to more investigation than will probably be convenient to either of us. Mrs. M. dictates an assurance to Mrs. Latrobe of her cordial regards. Be pleased to add to them my best compliments, & to accept for yourself my friendly respects & good wishes.
